Citation Nr: 0802234	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for GERD and assigned a 10 
percent disability rating, effective February 15, 2001.

In April 2004, this claim was remanded by the Board for 
additional development, to include the issuance of a new 
notice letter and a new VA examination.  These directives 
have been accomplished.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim has been advanced on the Board's docket in 
accordance with 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation with accompanying substernal or arm or shoulder 
pain that is productive of considerable impairment of health; 
nor is it manifested by pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptoms productive of the severe impairment of health.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in April 2004 and June 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The Board notes that this is a reconstructed claims file.  As 
such, it is impossible to determine whether the veteran 
received adequate notice under the VCAA prior to his initial 
rating decision in April 2002 granting service connection.  
This is not prejudicial to the veteran as he was subsequently 
provided adequate notice in April 2004 and June 2006, his 
claim was readjudicated and an additional supplemental 
statement of the case was provided in September 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession. See Pelegrini II, at 120-21.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Since the RO 
assigned the 10 percent disability rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  Id.  VA's duty to notify under 38 U.S.C.A. § 5103(a) 
is discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  As noted above, this is a reconstructed claims 
file.  However, VA has made every effort to obtain any 
pertinent medical records pertaining to the veteran's GERD.  
The Board notes that the veteran filed his original claim in 
February 2001.  Of record are VA treatment records dating 
from February 2001 through September 2007.  The veteran was 
provided two VCAA letters after the April 2004 Board remand 
and he has not replied that any additional records are 
outstanding.  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with appropriate VA examinations 
in 2002 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's GERD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The 2002 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The Board concludes the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



The Merits of the Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2007).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for GERD.  As such, it is not the present level of 
disability that is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the service-connected GERD has 
been evaluated as 10 percent disabling, effective February 
15, 2001, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346.

Under Diagnostic Code 7346, a 10 percent rating is assigned 
when the disease exhibits two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is assigned for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114 (2007).

Though the evidence of record is part of a reconstructed 
claims file, the Board has determined that the preponderance 
of the evidence is against granting the veteran's claim for 
an increased disability evaluation for his GERD.  

The veteran was first afforded a VA examination in February 
2002.  At that time, the veteran denied significant nausea, 
vomiting, weight loss or any history of gastrointestinal 
bleed.  The veteran reported weight gain, considered to be 
overall obesity.  The veteran denied dysphagia, though 
heartburn and epigastric pain were reported.  There was no 
evidence of hematemesis or melena.  The veteran reported that 
he had a history of GERD for the prior 20 years, which had 
significantly improved in the prior six months due to a new 
medication (presumably Rabeprazole).  The veteran reported 
that he experienced the aforementioned symptoms approximately 
one to two times per month.  He did not report any nausea or 
vomiting, and the examiner noted that he had mild anemia.  
See VA examination report, February 4, 2002.

VA treatment records dated in April 2002 noted that the 
veteran denied bright red blood per rectum, constipation, 
diarrhea, dysphagia, fever and chills, heartburn, 
hematemesis, melena, reflux and weight loss.  The veteran did 
note one episode of blood in his stool, but no recurrence 
thereafter.  See VA treatment record, April 24, 2002.  In 
August 2003, there was no evidence of dysphagia.  See VA 
treatment record, August 29, 2003.  In August 2004, the 
veteran complained of choking easily.  The veteran noted that 
food must be cut into small pieces.  See VA treatment note, 
August 23, 2004.  In September 2004, the veteran indicated 
that he wished to have a letter stating that his acid reflux 
was causing him difficulty with his breathing.  He was also 
noted to have mild anemia.  See VA treatment record, 
September 24, 2004.  In October 2004, June 2005 and December 
2005, the veteran was noted to have mild anemia.  See VA 
treatment records; October 29, 2004, June 7, 2005 and 
December 7, 2005.  In July 2005, the veteran denied having 
any dysphagia.  See VA treatment record, July 18, 2005.

The veteran was afforded a VA examination in May 2007.  The 
veteran reported experiencing dysphagia while eating some 
solids approximately two times per week.  He reported 
constant epigastric pyrosis that was mild, which increased to 
moderate or severe after each meal with substernal pain.  He 
denied any arm pain.  There was no evidence of hematemesis or 
melena.  The veteran reported reflux and regurgitation with 
every meal.  While he did report vomiting one time per month, 
he denied any nausea.  It was also noted that he did not 
suffer from anemia.  See VA examination report, May 31, 2007.

Based upon the evidence of record, the veteran's 
symptomatology, at its worst, demonstrated epigastric 
distress, pyrosis, regurgitation, and substernal pain.  
However, taking all of the veteran's symptoms together, there 
is still no evidence of record that establishes the veteran 
suffers from considerable impairment of health.  He has 
reported on several occasions that his GERD is well 
controlled by medication.  As such, the veteran continues to 
meet the criteria for a 10 percent disability evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  
Additionally, the competent medical evidence of record fails 
to show that the veteran experiences pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptoms productive of severe impairment of health.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned during any 
portion of the appeal period.


ORDER

Entitlement to an increased initial disability evaluation for 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


